Citation Nr: 0313653	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  03-01 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 70 percent for post-
traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision which granted 
an increased rating for the veteran's PTSD from 10 percent to 
30 percent.  An October 2002 RO decision further increased 
the PTSD rating to 70 percent, and the veteran appeals for an 
even higher rating.  In March 2003, the Board remanded this 
matter for the RO to schedule the veteran for a Travel Board 
hearing, and in May 2003, the veteran withdrew his hearing 
request.


FINDINGS OF FACT

The veteran's PTSD symptoms produce total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
May 1968 to August 1974.  He served in Vietnam and was 
awarded various decorations including the Combat Action 
Ribbon and Purple Heart Medal.  Medical records show 
treatment for psychiatric problems during and since service.  
Besides PTSD, service connection is in effect for residuals 
of a shell fragment wound of the left distal thigh (rated 10 
percent) and for left knee arthritis (rated 10 percent).

In July 1987, the RO granted service connection and a 10 
percent rating for PTSD.  

In November 1994, the Social Security Administration found 
that the veteran was disabled since November 1991, when he 
severely injured his back, and he had been disabled ever 
since.

In November 2001, the veteran filed a claim seeking a higher 
disability rating for his service-connected PTSD.  

In December 2001, the veteran was admitted into a "partial 
hospitalization" program for psychiatric treatment for 
stabilization of depression, anxiety, and sleep deprivation.  
The records note he lived with his wife of many years.  He 
was noted to have various physical ailments, including 
residuals of back and neck injuries in 1991 which left him 
totally disabled, and cardiovasuclar disease including heart 
bypass surgery and an abdominal aortic aneurysm.  He 
complained of difficulty sleeping.  He was alert and oriented 
to person, place, time, and situation.  His speech was 
slurred some, with normal latency, and coherent.  He denied 
active suicidal ideation, but had passive thoughts.  He also 
denied homicidal ideation, but exhibited an excess in 
aggression toward others.  The diagnoses when admitted to 
this program in December 2001 were severe recurrent major 
depression without psychotic features, PTSD, and chronic pain 
syndrome.  The Global Assessment of Functioning (GAF) score 
was said to be 25, and it was estimated that the highest GAF 
in the past year was 40.  A subsequent treatment report in 
December 2001 noted that the veteran was improving.  He was 
productive in therapy groups.  His GAF score was 40.  A 
January 2002 treatment report noted that the veteran's mood 
had significantly improved since he started attending group 
therapy.  He was less depressed and anxious, and experiencing 
more quality and quantity of sleep.  In February 2002, he 
related that he was under a lot of pressure due to health 
problems of other family members.  He said that his 
prescribed psychiatric medication was somewhat helpful.

In February 2002, the VA had the veteran undergo a 
psychiatric examination, performed by a doctor with QTC 
Medical Services.  The report of this examination noted the 
veteran's history.  He continued to take prescribed 
psychiatric medication.  Mental status examination revealed 
the veteran to be neatly dressed, engaging, cooperative, and 
pleasant.  He attended the examination with his wife, and 
stated that he never went anyplace without her in order to 
avoid getting into trouble.  The veteran exhibited good eye 
contact, was fully oriented, and his speech was normal in 
rate and flow, with no irrelevant, illogical, or obscure 
patterns.  He showed some increased psychomotor activity.  He 
was restless, but with no tremors.  His affect was grossly 
appropriate, but labile.  He cried when talking about his 
Vietnam experiences.  His mood was very depressed and 
anxious.  He reported having suicidal ruminations, with no 
intent.  He reported having violent thoughts at times.  His 
thinking was coherent, well organized, tight in associations, 
with no clear-cut delusions.  However, he did have some vague 
paranoid thoughts about people following him.  His memory was 
good for remote events, and fair for recent events.  His 
insight and judgment were fair.  The veteran reported he had 
very few friends and avoided social activities.  The report 
concluded with assessments of PTSD, severe and chronic, with 
major depression, without psychosis, and chronic pain 
syndrome.  The doctor reported the veteran had a GAF score of 
48, which indicated serious symptoms, suicidal ideations with 
no intent, violent thoughts towards other people, depressed 
moods with hopelessness and worthlessness, flashbacks, 
nightmares, startled reaction, poor sleep, serious impairment 
in social and occupational functioning, no friends, and 
unable to work.

A March 2002 treatment report noted that the veteran was 
looking forward to a visit from his daughter and his 
grandchildren.  A May 2002 treatment report noted that the 
veteran's emotional distress at this time was caused by the 
recent death of his son.  A June 2002 record notes continued 
treatment.

In May 2002, the RO increased the PTSD rating to 30 percent.  
In October 2002, the RO increased the PTSD rating to 70 
percent.


II.  Analysis

The veteran claims that he is entitled to a rating higher 
than 70 percent for his service-connected PTSD.  The file 
shows that through correspondence, the rating decision, the 
statement of the case and supplemental statements of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claim for a higher rating for PTSD.  
Relevant identified medical records have been obtained, and 
the veteran has been given a VA examination.  Under the 
circumstances of this case, the Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A rating of 100 percent is warranted for PTSD where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted for PTSD where the evidence 
shows occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The veteran's most recent VA examination, performed in 
February 2002, noted a GAF score of 48.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  Some of 
the medical records in recent years show even lower GAF 
scores, ranging from about 25 to 40.  GAF scores within that 
range reflect an assessment by the examiner that psychiatric 
symptoms prevent work.  The Board notes that an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126(a); VAOPGCPREC 
10-95.  

The psychiatric examination and treatment reports in recent 
years show the veteran has only some of the symptoms listed 
for the next higher rating of 100 percent for PTSD under Code 
9411.  Yet the various psychiatric symptoms listed in the 
percentage categories of the rating schedule are only typical 
symptoms or examples of symptoms found in the level of 
disability for each percentage bracket, and they are not all-
inclusive symptoms for each percentage bracket.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).  See also 38 C.F.R. § 4.21.  
The Board also realizes that the veteran is totally disabled 
from non-service-connected physical ailments, which may not 
be considered when rating service-connected PTSD.  38 C.F.R. 
§ 4.14.

When focusing on psychiatric symptoms alone, the recent 
medical records note a number of acute symptoms which have 
required rather intense therapy and use of prescribed 
medications.  Clinicians have assigned GAF scores which 
essentially reflect their opinions that the veteran's 
psychiatric problems are of a magnitude to prevent him from 
working, and that his mental disorder results in no 
meaningful social contacts outside immediate family members.  
Considering the benefit-of-the doubt rule (38 U.S.C.A. 
§ 5107(b)) and the rule concerning which of two alternative 
ratings should be assigned (38 C.F.R. § 4.7), the Board finds 
that the veteran's PTSD symptoms now result in total 
occupational and social impairment, and such warrants an 
increased 100 percent rating under Code 9411.


ORDER

An increased 100 percent rating for PTSD is granted.


		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

